 Case 5:18-cv-01526-SMH-KLH Document 89 Filed 12/26/19 Page 1 of 1 PageID #: 2657
                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION


MAGNOLIA ISLAND PLANTATION L L C                       CASE NO. 5:18-CV-01526
ET AL

VERSUS                                                 JUDGE S. MAURICE HICKS, JR.

LUCKY FAMILY L L C ET AL                               MAGISTRATE JUDGE HAYES


                                     NOTICE OF MOTION SETTING

        The Motions for Summary Judgment (Document No. 82, 83, 84) filed by Lucky Family L L C, W A
Lucky III on December 23, 2019 have been referred to the Honorable S. Maurice Hicks, Jr. A written ruling
will be issued in due course.

                                                   Deadlines

        Any party who opposes the motion may file a memorandum in opposition within fourteen (14)
calendar days from the date of this notice. The movant may file a reply memorandum, without leave of
court, within seven (7) calendar days after the date on which the memorandum in opposition is filed.

                                              No Oral Argument

        It is the policy of the Court to decide motions on the basis of the record without oral argument.
Briefs should fully address all pertinent issues. All parties will be notified if the Court finds oral argument
is necessary.

                                         Courtesy Copies Required

         A courtesy copy of the briefs and any attachments MUST be provided to chambers promptly after
filing in both paper and electronic formats. The mailing address is Tom Stagg United States Court House
300 Fannin St., Suite 5101, Shreveport, LA, 71101. The electronic copy shall be formatted in either Word
Perfect, Word, or Rich Text Format and e-mailed to motions_hicks@lawd.uscourts.gov.

DATE OF NOTICE: December 26, 2019

                                             TONY R. MOORE
                                             CLERK OF COURT
